FIRST AMENDMENT TO PROMISSORY NOTE (Six-Month)

 

THIS FIRST AMENDMENT TO PROMISSORY NOTE (Six-Month) (the "First Amendment") is
made and entered into as of the 7th day of March 2013 by Discovery Energy Corp.,
a Nevada corporation f/k/a “Santos Resource Corp.” (hereinafter called "Maker"),
and Liberty Petroleum Corporation, an Arizona corporation (hereinafter called
"Payee").

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a promissory note (the “Note”) dated
October 26, 2012 in the original principal amount of $500,000.00; and

 

WHEREAS, all outstanding principal of the Note is otherwise to become due and
payable on April 26, 2013; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and Payee is willing
to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth hereinafter;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of a partial payment of the Note in the amount
of $100,000 being remitted in connection herewith, the parties hereto hereby
agree as follows (all undefined, capitalized terms used herein shall have the
meanings assigned to such terms in the Note):

 

1. Partial Payment of Note. Maker hereby agrees to remit to Payee, as promptly
after Maker's receipt of this First Amendment signed by Payee as is possible, a
partial payment of the Note in the amount of $100,000. The amendments to the
Note provided for in paragraph 2 immediately below shall not be effective until
such amount is remitted to Payee.

 

2. Amendments to the Note. In consideration of the partial payment of the Note
pursuant to paragraph 1 immediately above, the Note shall, upon the delivery of
such partial payment and without any further act or deed, be amended so that all
outstanding principal of this Note ($400,000 after delivery of such partial
payment) and interest that has heretofore accrued or hereafter accrues on such
Note shall become due and payable in a single balloon payment on June 12, 2013,
notwithstanding anything else provided for in the Note.

 

3. Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this First Amendment. Except as expressly set
forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this First Amendment becomes effective, the terms, "Note," "hereof,"
"herein," "hereunder" and terms of like import, when used herein or in the Note
shall, except where the context otherwise requires, refer to the Note, as
amended by this First Amendment. This First Amendment may be executed into one
or more counterparts, and it shall not be necessary that the signatures of all
parties hereto be contained on any one counterpart hereof; each counterpart
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This First Amendment shall be deemed fully executed and
delivered when duly signed by the signatories hereto and delivered via "PDF" or
facsimile transmission.

 



 

 

 



IN WITNESS WHEREOF, the undersigned have set their hands hereunto as of the
first date written above.

 

 



Discovery Energy Corp.,   Liberty Petroleum Corporation,   a Nevada corporation
  an Arizona corporation                   [image_002.jpg]        
By:________________________________   By:________________________________  
Keith J. McKenzie,   Lane Franks,   Chief Executive Officer   President  





 

 

 

 

 



 

